Title: Noah Worcester to Thomas Jefferson, 31 October 1816
From: Worcester, Noah
To: Jefferson, Thomas


          
            Sir,
            Brighton Octo. 31. 1816
          
          As, in pursuing the cause of peace, I make a free use of your name And your writings, it is but just that I should Submit to your inspection what I publish to your inspection. For this reason I put into the post office directed to you No’s 4 And 5 of the Friend of Peace, And shall now Send No. 6. It is my Aim to be impartial, but I Am liable to misapprehend. If in Any thing I have mistaken your meaning, or said any thing of your opinions which you disapprove, I will thank you to point out my error that I may correct it in a future No.
          The friends of Peace multiply, And I have the most perfect confidence that their efforts will not be in vain. I rejoice in considering your name as on the list of my friends in Such a cause. Whatever you may do in its favor will be remembered with gratitude.
          I would, Sir, gladly present to the American Philosophical Society a copy of all the No’s of the Friend of Peace, could I be assured that they would be Acceptable, And informed to whom they should be directed.
          
            With great respect.
            Noah Worcester
          
        